Filed 10/5/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

CHARLES FIPKE,                             B299810

       Plaintiff and Appellant,            (Los Angeles County
                                           Super. Ct. No. BS174479)
    v.
CALIFORNIA HORSE RACING
BOARD,

       Defendant and Respondent;

JOEL ROSARIO,

       Real Party in Interest and
       Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. James C. Chalfant, Judge. Reversed and
remanded with directions.
     Carlo Fisco; Law Offices of Darrell J. Vienna and Darrell J.
Vienna for Plaintiff and Appellant.
     Xavier Becerra, Attorney General, Miguel A. Neri and
Michael Purcell, Deputy Attorneys General, for Defendant and
Respondent.
     Licht & Licht and Roger H. Licht, for Real Party in Interest
and Respondent Joel Rosario.
       Appellant Charles Fipke is the owner of a racehorse that
won the 2017 Breeders’ Cup Distaff race. Fipke had initially
named real party in interest Joel Rosario as the jockey for the
race, but prior to the draw, he removed Rosario and named a
different jockey. After learning of the substitution, the race
stewards awarded Rosario a “double jockey fee,” which entitled
him to the same fee earned by the jockey who replaced him.
Fipke challenged the decision, which was subsequently upheld by
the California Horse Racing Board (CHRB) and the superior
court. On appeal, Fipke contends that Business and Professions
Code section 19500 1 prohibits stewards from awarding a double
jockey fee to a rider, like Rosario, who is removed from a mount
prior to the draw. We agree and therefore reverse.
       FACTUAL AND PROCEDURAL BACKGROUND
       The following facts are undisputed. Fipke is the owner of a
thoroughbred racehorse named Forever Unbridled. The horse
was scheduled to run in the Breeders’ Cup Distaff race on
November 3, 2017, which carried a purse of $2 million. The draw
for the race—which is the point when post positions are selected
and jockey assignments finalized—was scheduled for October 30
at 5:00 p.m. Any jockey changes made after the draw must be
approved by the race stewards.
       The day before the draw, Forever Unbridled’s trainer
entered the horse in the race and named Rosario as the jockey.
This is referred to as giving Rosario “the call.” The next morning,
Fipke told the trainer to remove Rosario as the jockey and
instead name John Velazquez. Fipke thought Rosario had ridden
one of his horses poorly in a prior race, and he was upset that

1    All further undesignated statutory references are to the
Business and Professions Code.



                                 2
Rosario was unwilling to ride some of his other horses. At
Fipke’s direction, prior to the draw, the trainer removed Rosario
as the jockey and named Velazquez instead.
       Rosario was unable to secure another mount for the race,
and he complained to the stewards about Fipke’s decision. After
conducting a brief and informal investigation, the stewards
informed Fipke he faced a possible fine or double jockey fee if he
did not reinstate Rosario. A double jockey fee entitles the
substituted jockey to the same fee earned by the jockey that rides
the horse. Because a jockey’s fee typically depends on the horse’s
performance, the amount of a double jockey fee is not known until
after the race is completed.
       Two days before the race, the stewards awarded a double
jockey fee to Rosario, which they memorialized in their weekly
minutes. The decision stated, in relevant part, “we [the
stewards] unanimously determined that Joel Rosario had been
given the call on the horse, and therefore was precluded from
looking for other mounts in the race. We informed all parties
involved that Mr. Rosario would be awarded a double jockey fee,
meaning he would earn whatever Mr. Velazquez earns in the
race.” The decision did not cite any regulatory or statutory
authority for the award.
       Forever Unbridled subsequently won the race, which
resulted in Velazquez earning a $110,000 riding fee. Pursuant to
the steward’s double-jockey-fee decision, Rosario also was
entitled to receive $110,000, which would be assessed against the
horse’s winnings.
       CHRB Decision
       Fipke appealed the decision to CHRB, partially on the basis
that the stewards did not have the authority to award a double




                                3
jockey fee under the circumstances. A CHRB-appointed hearing
officer upheld the stewards’ decision after conducting an
evidentiary hearing. In a proposed decision that was
subsequently adopted by CHRB, the officer concluded the
stewards had authority to award the double jockey fee pursuant
to CHRB Rule 1791 (Cal. Code Regs., tit. 4, § 1791), which gives
stewards the power to decide “conflicting claims for the services
of a jockey . . . .”
       The officer noted his conclusion was “somewhat further
strengthened and supported” by two other regulations. The first,
Rule 1632 (Cal. Code Regs., tit. 4, § 1632), concerns jockey riding
fees and states: “If there is a substitution of jockeys, no
additional jockey fee or double jockey fee need be paid except
when ordered by the stewards.” (Cal. Code Regs., tit. 4, § 1632,
subd. (c).) The officer noted the rule was not directly on point
because it applies only if the jockey is replaced after the draw;
here, the change occurred before the draw. Nevertheless, the
officer found that because the change occurred mere hours before
the draw, it was essentially a “jockey substitution situation.”
       The officer also cited Rule 1530 (Cal. Code Regs., tit. 4,
§ 1530), which states: “Should any case occur which may not be
covered by the Rules and Regulations of the Board or by other
accepted rules of racing, it shall be determined by the stewards in
conformity with justice and in the interest of racing.” The officer
found the double jockey fee award conformed with justice and the
interest of racing, noting the stewards regularly award double
jockey fees in similar situations.




                                4
      Writ Petition
      Fipke challenged CHRB’s decision via a writ petition filed
pursuant to Code of Civil Procedure section 1094.5. The superior
court upheld the decision in substantial part, although it
disagreed with much of CHRB’s reasoning. The court, for
example, concluded Rule 1791—which was the primary basis for
the administrative decision—was irrelevant because it does not
concern conflicting claims over a jockey’s right to ride a horse.
The court similarly found Rule 1632 inapplicable.
      Nonetheless, the court concluded Rule 1530 permitted the
stewards to impose the double jockey fee as a “monetary penalty”
for Fipke’s abuse of the jockey-naming process. The court
explained: “Rule 1530 could not be more broadly stated.
It applies to any situation within the scope of the Board’s
authority which is not covered by the Rules or other accepted
rules of racing. . . . This means that a situation need not be
addressed by a specific rule if it falls within the scope of the
Boards’ authority. . . . [T]hat authority is plenary for supervision
of racehorse meetings.” The court, however, reduced the award
by $10,000 pursuant to section 17661, subdivision (b), which
limits monetary penalties to $100,000.
      Fipke timely appealed.
                            DISCUSSION
      Fipke raises a new legal argument for the first time on
appeal. He contends section 19500—which addresses
compensation for jockeys removed from a mount before a race—
implicitly precludes a double jockey fee award to a rider, like
Rosario, who is removed prior to the draw. CHRB does not
disagree with Fipke’s reading of section 19500. However, it
insists the statute is irrelevant because it concerns jockey




                                 5
compensation, whereas here, the stewards imposed the double
jockey fee as a penalty for Fipke’s misconduct. We agree with
Fipke and hold section 19500 precluded the double jockey fee
awarded to Rosario. 2
I.     Standard of Review
       The facts of this case are undisputed. The issue raised on
appeal—whether the stewards had authority to award the double
jockey fee—is a pure question of law that requires interpretation
and construction of statutes and regulations. Our review,
therefore, is independent, meaning we are not bound by the
superior court’s determinations. (Lavin v. California Horse
Racing Bd. (1997) 57 Cal.App.4th 263, 267 (Lavin).)
       “In construing a statute, our fundamental task is to
ascertain the Legislature’s intent so as to effectuate the purpose
of the statute. [Citation.] We begin with the language of the
statute, giving the words their usual and ordinary meaning.
[Citation.] The language must be construed ‘in the context of the
statute as a whole and the overall statutory scheme, and we give
“significance to every word, phrase, sentence, and part of an act
in pursuance of the legislative purpose.” ’ [Citation.]” (Smith v.
Superior Court (2006) 39 Cal.4th 77, 83.) “If the plain language
of a statute . . . is clear and unambiguous, our task is at an end
and there is no need to resort to the canons of construction or
extrinsic aids to interpretation.” (Butts v. Board of Trustees of
California State University (2014) 225 Cal.App.4th 825, 838.)

2      Although Fipke did not raise this argument below, we
exercise our discretion to consider the issue because it presents a
pure question of law. (See Henderson v. Pacific Gas & Electric
Co. (2010) 187 Cal.App.4th 215, 225 [reviewing courts have “
‘discretion to consider a new issue on appeal where it involves a
pure question of the application of law to undisputed facts’ ”].)



                                 6
We apply these same rules to the construction of administrative
regulations. (Berkeley Hills Watershed Coalition v. City of
Berkeley (2019) 31 Cal.App.5th 880, 890.)
II.    The Horse Racing Law and CHRB Rules
       “The State of California regulates horse racing pursuant to
the state’s plenary police power.” (Lavin, supra, 57 Cal.App.4th
at p. 268.) The Legislature has exercised that power by enacting
the Horse Racing Law, which is codified in section 19400 et seq.
       The Horse Racing Law vests CHRB with jurisdiction and
supervision over horse race meetings (§ 19420), as well as the
authority to “prescribe rules, regulations, and conditions,
consistent with the provisions of [the Horse Racing Law], under
which all horse races with wagering on their results shall be
conducted in this State” (§ 19562). CHRB is further vested with
“all powers necessary and proper to enable it to carry out fully
and effectually the purposes of [the Horse Racing Law],”
(§ 19440, subd. (a)), including the power to impose monetary
penalties for violations of the law (§ 19661, subd. (b)). CHRB
may delegate to stewards “any of its powers and duties that are
necessary to carry out fully and effectuate the purposes of this
chapter.” (§ 19440, subd. (b).)
       In accordance with the statutory delegation of authority,
CHRB has adopted numerous horse racing regulations that are
codified in section 1400 et seq. of title four of the California Code
of Regulations. We refer to these regulations as the CHRB Rules.
       The CHRB Rules delegate considerable power to the
stewards. Rule 1527, for example, grants stewards “general
authority and supervision over all licensees and other persons
attendant on horses . . . .” (Cal. Code Regs., tit. 4, § 1527.)
Pursuant to Rule 1528, stewards “may suspend the license of




                                 7
anyone whom they have the authority to supervise or they may
impose a fine or they may exclude from all inclosures in this
State or they may suspend, exclude and fine.” (Cal. Code Regs.,
tit. 4, § 1528.) Rule 1530 provides, “[s]hould any case occur which
may not be covered by the [CHRB Rules] or by other accepted
rules of racing, it shall be determined by the stewards in
conformity with justice and in the interest of racing.” (Cal. Code
Regs., tit. 4, § 1530.)
III. Section 19500 Precluded the Stewards from
        Awarding a Double Jockey Fee to Rosario
        The Horse Racing Law does not explicitly refer to “double
jockey fees.” However, the concept appears in section 19500,
which addresses a jockey’s entitlement to fees when removed
from a mount prior to a race. In relevant part, section 19500
directs CHRB to adopt regulations, “consistent with the existing
practice of stewards, that provide both of the following:
(1) Establish the circumstances under which a jockey is entitled
to receive a mount fee when he or she is removed from a mount
prior to scratch time. (2) Establish the circumstances under
which a jockey is entitled to receive both a mount fee and the
riding fee when he or she is removed from a mount after scratch
time.” (§ 19500, subd. (b)(1), (2).)
        The statute defines “mount fee” as the “fee that is paid a
jockey who accepts a mount on a racehorse.” (§ 19500, subd.
(d)(3).) A “riding fee,” in contrast, is defined as “the amount of
money, whether calculated as a percentage of the purse or by any
other means, that is due to a jockey in addition to the jockey
mount fee as a result of the performance of a racehorse in a race.”
(§ 19500, subd. (d)(2).) The statute defines “scratch time” as the
“time designated by the purse agreement when final changes in




                                8
racing programs must be made.” (§ 19500, subd. (d)(1).) The
parties agree that “scratch time” never occurs before the draw.
       Although section 19500 grants CHRB considerable
discretion to determine the circumstances under which a jockey
removed from a mount is entitled to a riding fee, it imposes one
implicit condition on the exercise of that discretion: the removal
must occur after “scratch time.” Had the Legislature not
intended to impose such a condition, it could have provided a
single direction to CHRB to establish the circumstances under
which a jockey is entitled to receive a riding fee and/or a mount
fee when removed from a mount. The Legislature instead chose
to direct CHRB to separately address situations where a jockey is
removed before and after scratch time; only in the latter
circumstance did it specify the jockey might be entitled to a
riding fee. The clear implication of this decision is that the
Legislature intended jockeys removed from their mounts prior to
scratch time would not be entitled to riding fees.
       We have not located a CHRB regulation that directly
implements section 19500. The closest candidate is Rule 1632,
which sets out the fees owed to jockeys on winning and losing
mounts. The rule specifies that a “jockey’s fee is considered
earned when the jockey is weighed out by the clerk of scales.
The fee shall not be considered earned if the jockey elects to take
himself off of his mount. If there is a substitution of jockeys, no
additional jockey fee or double jockey fee need be paid except
when ordered by the stewards.” (Cal. Code Regs., tit. 4, § 1632,
subd. (c).) Despite the clear mandate in section 19500, Rule 1632
does not expressly differentiate between jockeys removed before
and after “scratch time.” Nor does it differentiate between
“riding fees” and “mount fees.” Instead, it seems to use the terms




                                 9
interchangeably. (See Cal. Code Regs., tit. 4, § 1632, subd. (b)(3),
(5).)
       We need not concern ourselves with these issues, however,
because, no matter the CHRB regulations, section 19500
precluded the stewards from awarding a double jockey fee to
Rosario. It is undisputed that Rosario was removed from his
mount prior to the draw, which necessarily means he was
removed prior to “scratch time.” Under section 19500, therefore,
he was not entitled to a “riding fee”; at most, he was entitled to a
“mount fee.” Nevertheless, the stewards awarded him a double
jockey fee, which constituted a “riding fee” because it was directly
tied to Forever Unbridled’s performance in the race. The award,
therefore, was inconsistent with section 19500. As such, it
necessarily exceeded the scope of the stewards’ authority and is
void. (See Hamilton v. Gourley (2002) 103 Cal.App.4th 351, 363
[an administrative action that is not authorized by or is
inconsistent with acts of the Legislature is void].)
       Given our construction of section 19500, we need not
consider whether the double jockey fee award was independently
authorized under the CHRB Rules. This is because an
“administrative agency may not adopt a regulation that exceeds
the scope of, or is inconsistent with, the enabling statute.” (Bisno
v. Santa Monica Rent Control Bd. (2005) 130 Cal.App.4th 816,
821; see § 19562 [granting CHRB authority to prescribe rules,
regulations, and conditions “consistent with the provisions of the
[Horse Racing Law]”]; Gov. Code, § 11342.2 [“no regulation
adopted is valid or effective unless consistent and not in conflict
with the [enabling] statute and reasonably necessary to
effectuate the purpose of the statute”].) Any CHRB Rule that
would have authorized a double jockey fee award to Rosario




                                10
would necessarily be inconsistent with section 19500’s implicit
mandate that jockeys removed prior to the draw are not entitled
to riding fees. Such a regulation, therefore, would be void.
Accordingly, we need not consider whether the award was
authorized under the regulations relied on by CHRB, Rosario,
and the superior court, including Rules 1530, 1631, and 1791.
IV. The Double Jockey Fee Award Was Not a Penalty
       CHRB does not contest our construction of section 19500.
Instead, it argues the statute is irrelevant because it concerns
jockey compensation, whereas here, the stewards awarded the
double jockey fee as a penalty for Fipke’s misconduct. As a
result, CHRB contends, to decide whether the double jockey fee
was authorized, we must look to the statutes and regulations
concerning the stewards’ authority to impose penalties, such as
section 19562 and Rules 1405, 1527, 1528, and 1530. Notably,
CHRB advanced the complete opposite position in the superior
court, arguing the double jockey fee was “not a penalty” designed
to punish Fipke, but rather an “award to Rosario to compensate
him for a loss.” We agree with CHRB’s initial position, as do
Rosario and Fipke. For the reasons we discuss below, the double
jockey fee award was not a penalty. 3


3      Whether the double jockey fee award was a penalty is a
legal question that requires statutory and regulatory
construction. Accordingly, contrary to CHRB’s suggestions, we
need not defer to the superior court’s findings on the issue. (See
Botello v. Shell Oil Co. (1991) 229 Cal.App.3d 1130, 1134 [“Issues
of statutory construction present questions of law, calling for an
independent review by an appellate court.”].) CHRB is also
wrong to suggest Fipke forfeited any argument that the double
jockey fee award was not a penalty by failing to adequately raise
it on appeal. Fipke expressly argues in his opening brief the



                                11
       A. A Double Jockey Fee Award Is Not a Fine or
          Monetary Penalty
       Although never stated explicitly, CHRB’s primary
contention seems to be that the double jockey fee awarded to
Rosario was actually a fine imposed on Fipke. Generally, the
term “ ‘fine’ refers to a pecuniary punishment ‘imposed as a
punishment only.’ [Citation.] In its ordinary meaning, it
‘signifies a pecuniary punishment for an offense committed.’
[Citations.] . . . ‘A fine is a financial punishment for committing
a wrong, and which fine is for the benefit of the public. . . .’ ”
(Sanders v. Pacific Gas & Elec. Co. (1975) 53 Cal.App.3d 661,
676–677.) “Fines and penalties provided for in state statutes are
required to be paid to the state in the absence of an express
provision to the contrary.” (Id. at p. 677; see Black’s Law Dict.
(11th ed. 2019), fine [a fine is “payable to the public treasury”].)
       The Horse Racing Law and CHRB Rules set out specific
requirements for the payment, collection, and disbursement of
fines, which are consistent with the above principles. Rule 1532,
for example, mandates “[a]ll fines imposed by the stewards . . . be
paid by the person upon whom such fine has been imposed to the
paymaster of purses . . . .” (Cal. Code Regs., tit. 4, § 1532, subd.
(a).) The paymaster of purses, in turn, must forward the collected
fines to CHRB’s executive director. (Cal. Code Regs., tit. 4,
§ 1532, subd. (b).) Pursuant to section 19640, CHRB must then
deposit “[a]ll money representing penalties or fines imposed by
the stewards . . . in the State Treasury to the credit of the
General Fund.”


award to Rosario “was not and could not be a civil penalty.”
There is no forfeiture.




                                12
       A double jockey fee, by its very nature, does not comply
with these requirements. It is not paid to the paymaster of
purses, forwarded to the CHRB executive director, or deposited in
the State Treasury. Instead, such a fee is debited from a horse’s
earnings and paid directly to the jockey. These inherent
characteristics demonstrate a double jockey fee is not a fine as
that term is used in the Horse Racing Law and CHRB Rules.
       In an effort to avoid this problem, the superior court
concluded Rule 1530’s “equitable principles of ‘justice and the
interest of racing’ ” permit stewards to order a fine be paid to a
deserving third party, rather than CHRB. Tellingly, neither
CHRB nor Rosario directly advances this argument on appeal.
Likely, it is because the plain language of Rule 1530 authorizes
no such thing.
       Rule 1530 provides, in its entirety: “Should any case occur
which may not be covered by the Rules and Regulations of the
Board or by other accepted rules of racing, it shall be determined
by the stewards in conformity with justice and in the interest of
racing.” (Cal. Code Regs., tit. 4, § 1530.) This language simply
permits the stewards to determine novel cases; it does not
authorize them to ignore existing requirements for the handling
of fines while doing so. And, even if the regulation did authorize
such conduct, it would be void as inconsistent with section
19640’s mandate that CHRB deposit fines in the State Treasury.
(See Bisno v. Santa Monica Rent Control Bd., supra, 130
Cal.App.4th at p. 821.)




                               13
        The superior court alternatively suggested the double
jockey fee was some form of “monetary penalty” that is distinct
from a fine. Once again, neither CHRB nor Rosario directly
advances this argument on appeal. In any event, as we discuss
more fully in the next section, the stewards’ authority to punish
horse owners is limited to imposing fines, suspensions, and
exclusions; they have no power to impose “monetary penalties”
that are distinct from fines. (See Cal. Code Regs., tit. 4, § 1528.)
Even if they did, section 19640 expressly requires “money
representing penalties,” i.e. monetary penalties, be deposited in
the State Treasury. Because a double jockey fee award, by its
very nature, does not comply with this requirement, it is not a
monetary penalty, at least as the term is used in the Horse
Racing Law.
        B. The Stewards Did Not Have Authority to Impose
           a Double Jockey Fee As a Novel Form of
           Punishment
        In passing, CHRB seems to suggest the stewards had the
authority to impose the double jockey fee as a penalty, even if it
did not constitute a fine. This is because, according to CHRB,
there are no limits to the forms of punishment the stewards may
impose on horse owners. We disagree.
        The stewards’ authority to penalize horse owners is set out
in Rule 1528, which states: “[Stewards] may suspend the license
of anyone whom they have the authority to supervise or they may
impose a fine or they may exclude from all inclosures in this
State or they may suspend, exclude and fine.” (Cal. Code Regs.,
tit. 4, § 1528.) The fact that the rule identifies three specific
forms of punishment, without providing any suggestion that the
list is non-exhaustive, is a clear indication that CHRB intended




                                14
the stewards’ authority to be limited to those penalties. (See
O’Grady v. Superior Court (2006) 139 Cal.App.4th 1423, 1443
[“the enumeration of things to which a statute applies is
presumed to exclude things not mentioned”]; Imperial Merchant
Services, Inc. v. Hunt (2009) 47 Cal.4th 381, 390 [“the fact that
the Legislature expressly designated specific damage remedies
while omitting others, . . . reflects that it intended the prescribed
remedies to be exclusive.”].) Indeed, if CHRB had intended for
the stewards to have carte blanche to devise forms of
punishment, there would have been no reason to specifically
reference fines, suspensions, and exclusions. Instead, the rule
could have simply granted the stewards general authority to
impose penalties.
       Jamgotchian v. Slender (2009) 170 Cal.App.4th 1384
(Jamgotchian), supports our conclusion. In that case, a horse
owner brought an action against a steward for allegedly forcing a
horse to race against the owner’s wishes. The steward claimed he
had immunity because his actions were authorized by Rule 1629,
which permits stewards to discipline an owner who attempts to
withdraw a horse from a race after scratch time. (Cal. Code
Regs., tit. 4, § 1629.) The Court of Appeal rejected the claim,
explaining that, although the steward had authority to discipline
the owner, under Rule 1528, such authority was “limited to fines,
suspension or exclusion of the person responsible. . . . [T]he
regulations do not authorize any preemptive action by the
stewards to prevent the failure of a horse to start.”
(Jamgotchian, supra, 170 Cal.App.4th at p. 1399.) Here, too,
Rule 1528 limited the stewards’ authority to punish Fipke to
imposing a fine, suspending his license, and excluding him from
inclosures. There is no CHRB Rule or provision of the Horse




                                 15
Racing Law that authorized them to impose a form of
punishment distinct from those penalties, at least under the
circumstances here.
      CHRB’s reliance on Lavin, supra, 57 Cal.App.4th 263, is
misplaced. In that case, owners challenged a CHRB regulation
that summarily disqualified horses that tested positive for
prohibited substances. The owners argued the regulation was
inconsistent with statutory language suggesting CHRB must use
discretion when disqualifying a horse. The court rejected the
challenge, explaining: “A declaration of ineligibility in every
instance of violation does not mean that discretion has not been
exercised. It means only that the CHRB has made the decision,
within its discretionary and plenary powers, that a general rule
of blanket disqualification is the most effective statutory
implement to accomplish its objective of allowing only drug-free
horses to race. . . . We find that, contrary to the urging of the
respondents, this strict rule is consonant with the provisions of
the Horse Racing Law.” (Id. at p. 270.)
      According to CHRB, Lavin shows it has “great flexibility in
deciding how to penalize racing competitors.” While that may be
true of CHRB and its rulemaking authority, it does not hold for
the stewards, whose powers arise out of, and are limited by, the
CHRB rules. As discussed above, under Rule 1528, the stewards’
authority to penalize owners is restricted to imposing fines,
suspensions, and exclusions. A double jockey fee is none of those.
Accordingly, to the extent the stewards purported to impose the
double jockey fee as a penalty, they acted in excess of their
powers.




                                16
       We also reject the superior court’s brief suggestion, made at
oral argument, that Rule 1530 grants the stewards authority to
impose penalties beyond those identified in Rule 1528. Rule 1530
provides: “Should any case occur which may not be covered by
the [CHRB Rules] or by other accepted rules of racing, it shall be
determined by the stewards in conformity with justice and in the
interest of racing.” (Cal. Code Regs., tit. 4, § 1530.) According to
the court, this language implicitly grants the stewards broad
authority to impose “equitable” penalties when deciding novel
cases.
       The superior court’s reading of Rule 1530 creates a conflict
with Rule 1528, which restricts steward-imposed penalties to
fines, suspensions, and exclusions. There is nothing in Rule 1528
to suggest its limitations do not apply to the sort of novel cases
covered by Rule 1530. Nor is there anything in Rule 1530 to
suggest an intention to create an exception to Rule 1528.
When two regulations conflict, the more specific provisions take
precedence over the more general ones. (See State Dept. of Public
Health v. Superior Court (2015) 60 Cal.4th 940, 960.) As applied
here, Rule 1528 would control because it contains more specific
provisions regarding the stewards’ authority to impose penalties.
Therefore, even under the superior court’s broad reading of Rule
1530, the stewards’ power to penalize in novel cases would be
limited to imposing fines, suspensions, and exclusions.
       We are similarly unpersuaded by the superior court’s
conclusion that, although Rule 1632 does not apply to this case, it
nonetheless demonstrates that a double jockey fee is a form of
punishment authorized by the CHRB Rules. The court reasoned
that, because Rule 1632 specifies a jockey who takes himself off a
mount does not earn a riding fee, the stewards’ discretion to




                                17
award a double jockey fee must be limited to situations where the
rider is involuntarily removed. From this, the court inferred the
purpose of a double jockey fee award under the rule is to sanction
an owner for removing a jockey from a mount, rather than to
compensate the rider.
       In reaching this conclusion, the court overlooked the fact
that an involuntary jockey substitution does not necessarily
entail sanctionable conduct by the owner. Rule 1686, for
example, permits an owner to substitute an overweight jockey.
(Cal. Code Regs., tit. 4, § 1686.) Because such a substitution
would be involuntary and occur after the draw, even under the
superior court’s narrow reading of Rule 1632, the stewards would
be authorized to award a double jockey fee. If a double jockey fee
were a penalty, as the court maintained, this would mean Rule
1632 authorizes the stewards to penalize an owner for conduct
expressly permitted under the CHRB Rules. Such a result is
absurd and provides further support for our conclusion that a
double jockey fee award is not a penalty. 4




4     Because we conclude the double jockey fee awarded to
Rosario was not an authorized form of punishment, we need not
decide whether the stewards generally have the authority to
penalize an owner for removing a jockey prior to the draw.
We express no opinion on that issue.



                               18
                         DISPOSITION
      The judgment is reversed. The matter is remanded to the
superior court with instructions to issue a writ of mandate
requiring CHRB to vacate its decision denying Fipke’s appeal and
issue a new decision vacating the stewards’ double jockey fee
award. Fipke shall recover his costs on appeal.
      CERTIFIED FOR PUBLICATION




                                        BIGELOW, P. J.
WE CONCUR:



                 GRIMES, J.




                 STRATTON, J.




                              19